Citation Nr: 1200992	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia.

2.  Entitlement to service connection for a chronic bilateral foot disability, claimed as bunion (hallux valgus).

3.  Entitlement to service connection for bilateral cataracts.

4.  Entitlement to service connection for bilateral glaucoma.

5.  Entitlement to service connection for a chronic disease of the adrenal glands (to include benign bilateral adrenal neoplasms).

6.  Entitlement to service connection for a chronic right elbow disability.

7.  Entitlement to an initial evaluation greater than 10 percent for asthma.

8.  Entitlement to a compensable initial evaluation for Reynaud's syndrome.

9.  Entitlement to a compensable initial evaluation for right wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 2007.  His service records do not establish that he served in Southwest Asia during active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Salt Lake City, Utah, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for asthma (rated 10 percent disabling from April 1, 2007), Reynaud's syndrome (rated noncompensably disabling from April 1, 2007), and right wrist strain (rated noncompensably disabling from April 1, 2007), and denied his claims of entitlement to service connection for a right inguinal hernia, a chronic bilateral foot disability (claimed as bunion (hallux valgus)), bilateral cataracts, bilateral glaucoma, a chronic right elbow disability, and a chronic disease of the adrenal glands (to include benign bilateral adrenal neoplasms).  

The Board notes that the Veteran had also appealed a denial of service connection for a chronic bilateral knee disability.  However, during the course of the appeal the Veteran was granted service connection for degenerative changes of the right and left knee in an August 2008 rating decision.  As this constitutes a full grant of the benefit sought, the issue of entitlement to VA compensation for a chronic bilateral knee disability is not on appeal.

For the reasons that will be discussed below, the issues of entitlement to higher initial evaluation for asthma, Reynaud's syndrome, and right wrist strain, and entitlement to service connection for a chronic right elbow disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The objective medical evidence does not establish a current diagnosis of a right inguinal hernia at any time during the pendency of the claim.

2.  The objective medical evidence does not establish a current diagnosis of a chronic orthopedic disability of either foot, including hallux valgus, at any time during the pendency of the claim.

3.  Bilateral cataracts had their onset during active military service.

4.  The objective medical evidence does not establish a current diagnosis of glaucoma of either eye at any time during the pendency of the claim.

5.  Benign bilateral adrenal neoplasms had their onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for an award of service connection for a chronic bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Bilateral cataracts were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for an award of service connection for bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Benign bilateral adrenal neoplasms were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application that was filed during his final months of active duty in November 2006.  A VCAA notice letter addressing the applicability of the VCAA to the claims at issue and of VA's obligations to the Veteran in developing these claims was dispatched to the Veteran in December 2006, which satisfied the above-described mandates.  This notice preceded the initial adjudication of the claims and therefore there is no error in timing of notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's complete service treatment records - comprising 12 individual envelopes of material - have been obtained and associated with his claims file.  Additionally, pursuant to his claim, the Veteran was also afforded VA-authorized medical examinations in January 2007 and July 2008, which addressed the service connection issues on appeal.  With respect only to the specific claims decided herein, the examination reports and opinions include adequate discussion of the opining examiner's clinical observations and diagnoses, and a rationale to support these findings and conclusions.  The Board thus finds that the medical examinations conducted are adequate for adjudication purposes for the matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection: law and regulations

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any clinical assessment in service relating to the claimed disability or disease will permit service connection for the medical condition, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (The Veteran is presently service connected for thoracolumbar strain, right shoulder strain, cervical spine strain, tinnitus, asthma, hypertension, right wrist strain, Reynaud's syndrome, status-post colon polyectomy, gastroesophageal reflux disease, erectile dysfunction, status-post cystectomy scar, psoriasis, and bilateral degenerative changes of the knees.)

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

(a.)  Factual background and analysis: Entitlement to service connection for a right inguinal hernia.

The Veteran's service treatment records show that he reported having right inguinal discomfort in 2004.  Per medical imaging results obtained in April 2005, he was diagnosed with a right inguinal hernia and referred for discussion of possible surgical treatment options in May 2005, although no surgery or other treatment was ultimately performed.  However, while right inguinal hernia was noted by history in subsequent service examination reports dated in January 2006, July 2006, and September 2006, actual clinical examination of his abdomen failed to reveal the presence of the right inguinal hernia previously noted.  Examination performed at VA's behest in January 2007 noted the prior history of right inguinal hernia, but revealed normal findings on abdominal examination with no inguinal, ventral, or femoral hernia present.  

In view of the foregoing clinical findings, the Veteran's claim for VA compensation for a right inguinal hernia must be denied as he has not met the critical element of medical evidence of current hernia disability to establish direct service connection for this claimed disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that notwithstanding the April 2005 in-service diagnosis of a right inguinal hernia, no such diagnosis is objectively established at any time during the pendency of the current claim (i.e., from April 1, 2007 (the date the Veteran's eligibility to receive VA disability compensation arose) to the present).  [See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007): The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.]
 
Because the evidence in this case is not approximately balanced with respect to the merits of the Veteran's claim for service connection for a right inguinal hernia, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to service connection for a chronic bilateral foot disorder, claimed as bunion (hallux valgus).

The Veteran's service treatment records show occasional treatment for foot calluses and warts, but largely show normal orthopedic findings on clinical assessment of both feet.  Although a diagnosis of mild hallux valgus of the left foot is shown in a January 2002 treatment note, this diagnosis does not reappear in subsequent foot examinations during service and the Veteran's feet were noted to be normal on clinical examination in September 2006, several months prior to his discharge from active duty at the end of March 2007.

VA-authorized examination of the Veteran's feet in January 2007 was essentially normal and revealed no hallux valgus for either foot.  No angulation or tenderness of the great toes of either foot was detected.  Examination of both feet was negative for pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, and hallux rigidus.  Gross examination of the joints and muscles of both feet were within normal limits.  X-rays of his left and right foot revealed no significant findings. 

In view of the foregoing clinical findings, the Veteran's claim for VA compensation for a chronic bilateral foot disorder, to include bunions (hallux valgus), must be denied as he has not met the critical element of medical evidence of current disability of either foot to establish direct service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that notwithstanding the January 2002 in-service diagnosis of mild hallux valgus of the left foot, no such diagnosis is objectively established for either foot at any time during the pendency of the current claim (i.e., from April 1, 2007 (the date the Veteran's eligibility to receive VA disability compensation arose) to the present).  [See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007): The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.]
 
Because the evidence in this case is not approximately balanced with respect to the merits of the Veteran's claim for service connection for a chronic bilateral foot disorder, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Factual background and analysis: Entitlement to service connection for bilateral cataracts.

As relevant, the Veteran's service treatment records show that on ophthalmological examination in November 2006, he was positively diagnosed with cataracts.  During VA-authorized eye examination in January 2007 (concurrent with the Veteran's period of active duty), he was diagnosed with mild bilateral cataracts.  In view of the clinical evidence objectively establishing onset of a chronic bilateral ophthalmological disease during active duty, diagnosed as cataracts, his claim for VA compensation for this disability is established.  Service connection for bilateral cataracts is thus granted.

(d.)  Factual background and analysis: Entitlement to service connection for bilateral glaucoma.

The Veteran's service treatment records show normal ophthalmological examinations until December 1996, when he was noted to have ocular hypertension.  In January 2001, because of the presence of ocular hypertension and abnormal clinical findings relating to his optic discs and borderline visual field changes, he was monitored over the course of his remaining years in military service for suspected glaucoma.  However, no clinical findings supporting a conclusive diagnosis of glaucoma or related retinopathy were obtained on ophthalmological examinations conducted in March 2002, July 2003, and November 2006.  VA-authorized ophthalmological examination in January 2007 noted that the veteran's ocular hypertension placed him at risk for glaucoma in the future, but no clinical diagnosis of glaucoma was established at this examination.

In view of the foregoing clinical findings, the Veteran's claim for VA compensation for bilateral glaucoma must be denied as he has not met the critical element of medical evidence of current glaucoma diagnosis for either eye to establish direct service connection for this claimed disease.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that an in-service assessment of suspected glaucoma is not a per se diagnosis of glaucoma, and that subsequent examinations to investigate this suspicion failed to reveal the existence of such a diagnosis.  

Because the evidence in this case is not approximately balanced with respect to the merits of the Veteran's claim for service connection for bilateral glaucoma, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(e.)  Factual background and analysis: Entitlement to service connection for a chronic disease of the adrenal glands (to include benign bilateral adrenal neoplasms).

The Veteran's service treatment records show that in May 2005, bilateral cortical adrenal adenomas were detected on medical imaging study.  Subsequent follow-up studies conducted in October 2005 and October 2006 revealed the abnormal adrenal growths to be benign adrenal neoplasms.  CT scan revealed benign findings and no demonstrated cancer.  The bilateral nodularities remained stable and non-pathological during the course of clinical monitoring and were deemed to be benign findings on examination in October 2006.  On VA-authorized examination in January 2007, no significant pathological findings relating to these bilateral adrenal neoplasms were obtained but there is no objective evidence indicating that these benign adrenal growths, which were last demonstrated on medical imaging study less than three months earlier, are no longer present.  In view of the clinical evidence objectively demonstrating onset of benign bilateral adrenal neoplasms during active duty, a nexus for this adrenal condition is established.  Service connection for benign bilateral adrenal neoplasms is thus granted.


ORDER

Service connection for a right inguinal hernia is denied.

Service connection for a chronic bilateral foot disorder (to include hallux valgus) is denied.

Service connection for bilateral cataracts is granted.

Service connection for bilateral glaucoma is denied.

Service connection for benign bilateral adrenal neoplasms is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a chronic right elbow disability, his service treatment records show that he complained of recurring right elbow pain beginning in August 2004.  Although nerve conduction studies in October 2004 revealed essentially normal findings with regard to his right median, radial, and ulnar nerves, the studies also revealed borderline abnormalities due to the presence of a mild demyelinating lesion of his right ulnar nerve at the level of his right elbow.  Also, an X-ray of his right elbow in October 2005 revealed a small olecranon spur at his right elbow.  The Veteran continued to complain of a subjective shooting pain in his right ulnar nerve area in July 2006 and October 2006, with an account of onset of right elbow pain after performing 5 - 10 minutes of work on a computer keyboard.  VA-authorized X-rays revealed normal right elbow in January 2007 and a VA neurological examination in January 2007 determined that the Veteran was neurologically normal and that his subjective complaints of right elbow pain were inconsistent and thus not supportive of findings of any nerve involvement.  No diagnosis was presented.  The Board, however, finds that the January 2007 VA examination does not contain sufficient discussion to reconcile its negative findings with the conflicting historical findings previously obtained.  Specifically, further clinical discussion is needed to address the significance of the right elbow olecranon spur and demyelinating right ulnar nerve lesion detected in service and their possible role in causing the Veteran's right elbow symptoms.  It is therefore insufficient in its current state for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The issue of entitlement to service connection for a chronic right elbow disability is therefore referred for an examination and nexus opinion to resolve the aforementioned question.

With regard to the Veteran's claims for a higher initial evaluations for his service-connected asthma, Reynaud's syndrome, and right wrist strain, the most recent VA-authorized medical examination addressing the severity of these disabilities was conducted in early July 2008.  In a May 2011 written brief before the Board, the Veteran, via his representative, essentially contended that the symptoms associated with his asthma, Reynaud's syndrome, and right wrist strain have perceptibly worsened since the time of the July 2008 examination conducted (at the time of this writing) over three-and-a-half years earlier.  He thusly requested that he be scheduled for a new medical examination to evaluate the current state of his service-connected asthma, Reynaud's syndrome, and right wrist strain.  

When there is evidence, including personal statements or testimony, that a disabling service-connected condition has worsened since the time it was last examined, a claimant may be entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  As the Veteran is competent to present testimony describing his perceived symptomatology with respect to the asthma, Reynaud's syndrome, and right wrist strain at issue, the Board finds that a remand for a new medical examination to address the current severity of these disabilities is warranted.  (See also Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.)

As VA has a statutory duty to assist a claimant in developing facts pertinent to his claim, the case should also be remanded to the RO so that any other outstanding medical records identified as relevant by the Veteran may be obtained and associated with the evidence.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:    

1.  The RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for asthma, Reynaud's disease, right wrist strain, and right elbow complaints since July 2008 (the time of his most recent VA medical examination).  After the Veteran has signed any necessary releases, those relevant records not already associated with the evidence should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order that the Veteran may be provided with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO should arrange for the Veteran to undergo the appropriate VA neurological and/or orthopedic examination to determine whether or not he has a current right elbow disability manifested by his claimed symptoms.  The Veteran's claims file must be made available to the examiner(s) and the examiner(s) must affirm in his/her examination report that he/she has/have reviewed the claims file.  All tests and studies deemed appropriate should be performed.  

If a diagnosis of a chronic disability of the Veteran's right elbow is obtained on the examination(s), the examiner(s) should present an opinion as to whether it is at least as likely as not that the diagnosed disability is related to service in the context of the Veteran's clinical history of recurrent right elbow complaints in service and the service treatment records showing the presence of a right olecranon spur at the right elbow and a mild demyelinating lesion of the right ulnar nerve at the level of his right elbow. 

The VA examiner(s) should include detailed supportive rationales for the requested opinion in the discussion.

If the opining examiner(s) is/are unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for respiratory disorders for the purpose of ascertaining the current severity of his service-connected asthma.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the examination and the examination report should reflect that such review was conducted.
All pertinent symptomatology and findings must be reported in detail.  The examiner must address the following questions:


(i)  Is asthma manifested by an FEV-1 of 71 - 80 percent of predicted value, or; an FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy?  

(ii)  Is asthma manifested by an FEV-1 of 56 - 70 percent of predicted value, or; an FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication?    

(iii)  Is asthma manifested by an FEV-1 of 40 - 55 percent of predicted value, or; an FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids?  

(iv)  Is asthma manifested by an FEV-1 less than 40 percent of predicted value, or; an FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high-dose corticosteroids or immune-suppressive medications?

Note: In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record.

A complete rationale for all opinions must be provided.  If any examiner presenting an opinion is unable to do so without resorting to speculation, it must be so noted and explained why this is so.

4.  The RO must arrange for the Veteran to undergo the appropriate VA examination for vascular disorders for the purpose of ascertaining the current severity of his service-connected Reynaud's syndrome.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the examination and the examination report should reflect that such review was conducted.
All pertinent symptomatology and findings must be reported in detail.  The examiner must address the following questions:

(i)  Is Reynaud's syndrome manifested by characteristic attacks occurring one to three times a week?  

(ii)  Is Reynaud's syndrome manifested by characteristic attacks occurring four to six times a week?    

(iii)  Is Reynaud's syndrome manifested by characteristic attacks occurring at least daily?  

(iv)  Is Reynaud's syndrome manifested by two or more digital ulcers and a history of characteristic attacks?

(v)  Is Reynaud's syndrome manifested by two or more digital ulcers plus auto-amputation of one or more digits and a history of characteristic attacks?

Note: Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

A complete rationale for all opinions must be provided.  If any examiner presenting an opinion is unable to do so without resorting to speculation, it must be so noted and explained why this is so.

5.  The RO must arrange for the Veteran to undergo the appropriate VA examination for orthopedic disabilities for the purpose of ascertaining the current severity of his service-connected right wrist strain.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the examination and the examination report should reflect that such review was conducted.
All pertinent symptomatology and findings must be reported in detail.  The examiner must address the following questions:

(i)  Is the right wrist strain manifested by palmar flexion limited in line with the forearm?  

(ii)  Is the right wrist strain manifested by dorsiflexion less than 15 degrees?

Functional loss due to pain, incoordination, weakness, or fatigability must be considered.  Medical determinations should be made regarding whether the affected joint exhibits pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom.  The examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

A complete rationale for all opinions must be provided.  If any examiner presenting an opinion is unable to do so without resorting to speculation, it must be so noted and explained why this is so.

6.  The RO must notify the Veteran that it is his responsibility to report for the aforementioned examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any or all of the aforementioned examinations, documentation must be obtained and added to the claims file which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 10 percent for asthma from April 1, 2007; an initial compensable evaluation for Reynaud's syndrome from April 1, 2007; an initial compensable evaluation for right wrist strain from April 1, 2007; and service connection for a chronic right elbow disability.  If the maximum benefit sought on appeal with respect to any or all of these issues remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


